UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1 )* MILLENNIA, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 60036M 20 2 (CUSIP Number) Jeffrey M. McPhaul Munck Carter, LLP 12770 Coit Road, Suite 600 Dallas, Texas 75251 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 23, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this Schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note: Schedules files in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). EXPLANATORY NOTE This Amendment No. 1 to Schedule 13D amends the Schedule 13D filed by Bon Amour International, LLC and Nathan Halsey on June27, 2011 (the “Original Filing”) solely to correct Exhibit3.The Exhibit3 filed previously contained a typographical error with respect to the number of shares issued pursuant to a Stock Purchase Agreement between the Company and Bon Amour International, LLC. No other changes have been made to the Original Filing. Page 1 CUSIP No.60036M 20 2 1.Names of Reporting Persons.Bon Amour International, LLC 2.Check the appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)¨ 3.SEC Use Only. 4.Source of Funds (See Instructions) WC 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6.Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 18,000,000 7. 8.Shared Voting Power0 8 .9.Sole Dispositive Power18,000,000 9. 10.Shared Dispositive Power 0 11.Aggregate Amount Beneficially Owned by Each Reporting Person 18,000,000 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ¨ 13.Percent of Class Represented by Amount in Row (11)36% 14.Type of Reporting Person (See Instructions) OO Page 2 CUSIP No.60036M 20 2 1.Names of Reporting Persons.Nathan Halsey 2.Check the appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)¨ 3.SEC Use Only. 4.Source of Funds (See Instructions) 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6.Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 0 7. 8.Shared Voting Power18,000,000 8. 9.Sole Dispositive Power 0 9. 10. Shared Dispositive Power18,000,000 11.Aggregate Amount Beneficially Owned by Each Reporting Person 18,000,000 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ¨ 13.Percent of Class Represented by Amount in Row (11)36% 14.Type of Reporting Person (See Instructions) IN Page 3 Item 1.Security and Issuer This statement on Schedule13D (this “Schedule13D”) relates to the common stock, par value $0.001 per share (“Common Stock”), of Millennia, Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 1700 Pacific Ave, Suite 1880, Dallas, Texas 75201. Item 2.Identity and Background (a) This Schedule 13D is being filed by Bon Amour International, LLC, a Texas limited liability company (“Bonamour”) and Nathan Halsey, an individual residing in Texas (together, the “Reporting Persons”).Mr. Halsey currently serves as the sole Manager, Chief Executive Officer and President of Bonamour.Accordingly, Mr. Halsey may be deemed to have beneficial ownership of the securities reported herein by virtue of the discretion and authority granted to Mr. Halsey to vote and to dispose of the securities held by Bonamour pursuant to Bonamour’s constituent documents. (b) – (c) The principal business address of both Bonamour and Nathan Halsey is 1700 Pacific Ave, Suite 1880, Dallas, Texas 75201.Bonamour engages in, among other things, the development and distribution of wellness products and services. Nathan Halsey serves as the sole Manager, Chief Executive Officer and President of Bonamour. (d) During the last five years, neither of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, neither of the Reporting Persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Bonamour is a Texas limited liability company. Mr. Halsey is a citizen of the United States of America. Item 3.Source and Amount of Funds or Other Consideration On June 23, 2011, Bonamour acquired 6,837,837 shares of Common Stock from Pam J. Halter (“Halter”) pursuant to the terms of a Stock Purchase Agreement (the “Halter SPA”), by and among the Issuer, Halter and Bonamour in exchange for cash consideration of $200,000. On June 23, 2011, the Issuer issued Bonamour an additional 11,162,163 shares of Common Stock pursuant to the terms of a Stock Purchase Agreement (the “Millennia SPA”), by and between the Issuer and Bonamour in exchange for cash consideration of $220,000. Bonamour used working capital to pay for the shares acquired in the Millennia and Halter SPA transactions. Item 4.Purpose of Transaction The shares acquired by Bonamour under the Halter and Millennia SPAs (collectively, the “Shares”) were acquired for investment purposes.Consistent with such purpose, the Reporting Persons have had, and may have in the future, discussions with management and the Board of Directors of the Issuer regarding the Issuer’s operations, prospects, business and financial strategies and other matters as the Reporting Persons deem relevant to their investment in the Shares and any other securities of the Issuer. Under the terms of the Halter SPA, Pam J. Halter, the sole director of the Issuer in office immediately prior to the closing of such transaction, agreed to immediately resign all officer positions held with the Issuer, and resign as the sole director of the Issuer effective upon the expiration of the 10-day period (the “10-day Period”) following the filing and delivery of an Information Statement required by Rule 14f-1 promulgated under the Securities Exchange Act of 1934, as amended, which occurred on June 27, 2011.Nathan Halsey was appointed to serve as the Issuer’s President and Chief Executive Officer, effective as of June 23, 2011, and to serve on the Issuer’s Board of Directors effective upon the conclusion of the 10-day Period. Page 4 In addition to the appointment of Nathan Halsey to serve as the sole director and officer of the Issuer, pursuant to the terms of the Halter SPA: (1) the parties agreed that the Articles of Incorporation of the Issuer will be promptly amended to increase the shares of Common Stock authorized for issuance by the Issuer from 50,000,000 to 500,000,000 shares (the “Amendment”), (2) Pam J. Halter agreed to vote all shares held by her by written consent to approve the Amendment, (3) the parties acknowledged and agreed that upon effectiveness of the Amendment, the Issuer will issue and sell additional shares of Common Stock to Bonamour in consideration of its contribution of certain assets to the Issuer, and upon issuance thereof, Bonamour will obtain a controlling interest in the issued and outstanding shares of Issuer Common Stock (the “Additional Issuance”), and (4) Pam J. Halter agreed to vote her shares of Common Stock to elect and qualify a Board of Directors consisting of one person nominated by Bonamour until such time as the Additional Issuance is consummated. The Reporting Persons will continue to evaluate their investment position in the Issuer and may, depending on the Issuer’s performance and market and other conditions, increase or decrease their investment position in the Shares and other securities of the Issuer.The Reporting Persons reserve the right to determine in the future whether to change the purpose or purposes herein described or whether to adopt plans or proposals regarding the Issuer or any of its securities. Except as otherwise set forth herein, the Reporting Persons have no specific plans or proposals that relate to or would result in any of the following: (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization, or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) any change in the present Board of Directors or management of the Issuer, including any plans or proposals to change the number or term of the Issuer’s Board of Directors or to fill any existing vacancies thereon; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) changes in the Issuer’s charter, bylaws, or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j) any action similar to any of those enumerated above. Item 5.Interest in Securities of the Issuer (a) As of the date of this Schedule13D, the Reporting Persons may be deemed to beneficially own an aggregate of 18,000,000 shares of Common Stock, representing 36% of the outstanding shares of Common Stock (based on 50,000,000 shares of Common Stock outstanding as of June 23, 2011). Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”) and generally includes voting of investment power with respect to securities. Page 5 (b) The Reporting Persons have the sole power to vote, direct the voting of, dispose of and direct the disposition of the Shares. (c) Except as set forth in Item 6 below, there have been no transactions effected with respect to the Common Stock by the Reporting Persons during the sixty (60) day period prior to the date hereof. (d) No other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the securities covered by this Schedule 13D. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Other than the matters described in Items 3 and 4, neither of the Reporting Persons have executed any contract, arrangement, understanding or relationship with any person with respect to any securities of the Issuer. Item 7.Material to Be Filed as Exhibits Exhibit 1:Joint Filing Agreement dated as of June 27, 2011, between Bonamour and Nathan Halsey. Exhibit 2:Stock Purchase Agreement dated June 23, 2011 by and among the Issuer, Pam J. Halter and Bonamour. Exhibit 3:Stock Purchase Agreement dated June 23, 2011 by and between Bonamour and the Issuer. SIGNATURES After reasonable inquiry and to the best knowledge and belief of each of the undersigned, each such person certifies that the information set forth in this statement is true, complete and correct. Dated:July 22, 2011
